DETAILED ACTION
This is in response to Application 17/047,714.  Claims 1-4, 6-9, and 11-14 have been examined.  Claims 5 and 10 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 12 do not further limit the .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 11-13 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Numakura (JP 2010-166517; included in IDS).

Regarding Claim 1 (original),
A radio communication method executed by a control apparatus controlling a base station apparatus performing communication with a terminal in a predetermined region, the radio communication method comprising: 

determining whether there is the terminal that is asynchronized in communication with the base station apparatus transmitting a synchronization signal [Numakura: p. 1; when the wireless terminal intermittently receives the control channel in the standby state, the wireless terminal changes the control channel reception cycle in accordance radio base station 2 does not receive a frame storing the bandwidth allocation request of the radio terminal 3 …if not received, the wireless terminal 3 retransmits the bandwidth allocation request to the wireless base station 2; in this case, the radio base
station 2 recognizes that the received bandwidth allocation request is retransmission, and transmits the next DL signal 50a with the preamble 31a longer than usual added; in the radio terminal 3 that has received the DL signal 50a to which the preamble 31a longer than usual is received, the accuracy of carrier frequency deviation compensation is improved by using the preamble 31a, and synchronization can be easily achieved]; and 

controlling, in a case where it is determined that there is the asynchronized terminal, the base station apparatus to increase an allocation time of the synchronization signal in compliance with a radio scheme used by the asynchronized terminal or to shorten an allocation cycle of the synchronization signal [Numakura: p. 2; the radio base station 2 includes a transmission unit that can transmit a DL signal by changing the preamble length within a preset range; in addition the wireless terminal 3, 4, 5 include a receiving unit that can receive a DL signal whose preamble length is changed within a preset range; p. 3; the radio base station 2 recognizes that the received band allocation request is a retransmission, gives a preamble 31a longer than normal in the next DL signal 50a, and allocates a band to the radio terminal 3 to the broadcast channel 21; after detecting the DL signal 50a, the wireless terminal 3 performs frame synchronization and AFC (Automatic Frequency Control) using the preamble 31a as reception processing, and then performs decoding processing].

Regarding Claim 2 (original),
wherein, during the control of the base station apparatus, whether a current time is included in a predetermined time period is determined, and the base station apparatus is controlled in a case where the current time is included in the predetermined time period [Numakura: predetermined time period == intermittent reception cycle; p. 4; the wireless base station 2 holds the value of the intermittent reception cycle of the wireless terminals 3 to 5 in advance by setting the initial data at the time of activation; the radio base station 2 may determine the length of the preamble regardless of the length of the intermittent reception cycle of the radio terminals 3 to 5, or may change the length of the preamble according to the length of the intermittent reception cycle; p. 3; it is assumed that the radio terminal 3 is set in advance so that the preamble is variable and the length range value so that DL signals having different preamble lengths can be received; as a setting method, for example, initial data is set and read when the wireless terminal 3 is activated; as for the length of the preamble, two values, that is, a normal preamble and a preamble longer than normal may be used, or a minimum value and a maximum value may be set, and may be appropriately changed within the range; p. 3; when the wireless base station 2 does not receive the frame storing the bandwidth allocation request of the wireless terminal 3 due to some factors such as deterioration of the wireless environment or loss of synchronization, or when the wireless terminal 3 receives from retransmits the band allocation request to the radio base station 2; in this case, the radio base station 2 recognizes that the received band allocation request is a retransmission, gives a preamble 31a longer than normal in the next DL signal 50a, and allocates a band to the radio terminal 3 to the broadcast channel 21].
Note:
The claim element “predetermined time period” has been construed as per Applicant’s Specification [para.: 0050] as a predetermined cycle for detecting presence or absence of a response from a wireless terminal.  

Regarding Claim 3 (currently amended),
wherein, during the control of the base station apparatus, the allocation time of the synchronization signal is increased, or the allocation cycle of the synchronization signal is shortened, according to increases in the number of retries of terminal retrieval for determining whether there is the asynchronized terminal and an elapsed time from determination of asynchronization [Numakura: p. 3; when the wireless base station 2 does not receive the frame storing the bandwidth allocation request of the wireless terminal 3 due to some factors such as deterioration of the wireless environment or loss of synchronization, or when the wireless terminal 3 receives from the wireless base station 2; when the band allocation is not received, the radio terminal 3 retransmits the band allocation request to the radio base station 2; in this case, the radio base station 2 recognizes that the received band allocation request is a retransmission, gives a preamble 31a longer than normal in the next DL signal 50a, repeated retransmissions and waste of radio resources due to reestablishment of the link between the radio terminal 3 and the radio base station 2].
Note:
Elapsed time starts at the base station when a frame storing bandwidth allocation request is not received from the wireless terminal.  Recognition of a retransmission includes recognition of repeated retransmissions (i.e. number of retransmissions).

Regarding claims 6-8, which recite a control apparatus having the same claim limitations as those in claims 1-3 above, the same rationale of rejection as presented in claims 1-3 is applicable.

Regarding claims 11-13, which recite radio communication system having the same claim limitations as those in claims 1-3 above, the same rationale of rejection as presented in claims 1-3 is applicable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Numakura in view of Claussen (US 8,179,854).

Regarding Claim 4 (original),
Numakura teaches that when the radio base station 2 does not receive a frame storing the bandwidth allocation request of the radio terminal 3 …if not received, the wireless terminal 3 retransmits the bandwidth allocation request to the wireless base station 2 [Numakura: p. 3].

However, Numakura does not teach that the number of base station apparatuses retrieving a position of the asynchronized terminal is changed.

Claussen teaches:
wherein, during the control of the base station apparatus, the number of base station apparatuses retrieving a position of the asynchronized terminal is changed [Claussen: Col. 5 / lines 7-9; adjust (step a) the range modifier delta(c) to achieve an 

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Numakura and Claussen in order to employ automated approach to area code allocation [Claussen: Col. 2 / line 49].

Regarding claim 9, which recites the same claim as those in claim 4 above, the same rationale of rejection as presented in claim 4 is applicable.

Regarding claim 14, which recites the same claim as those in claim 4 above, the same rationale of rejection as presented in claim 4 is applicable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rao (US 2008/0025341) teaches that the channel controller 108 (See FIG. 1) that is cooperatively coupled, or connected, to the base station 110 controls a slot assignment rate based on duty-cycles received from a plurality of devices.  Devices reporting lower duty-cycles are assigned fewer slots over a longer period of time, and devices reporting higher duty-cycles are assigned more slots over a shorter period of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468